Case: 18-11354      Document: 00515101497         Page: 1    Date Filed: 09/03/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                      No. 18-11354                   September 3, 2019
                                                                        Lyle W. Cayce
UNITED STATES OF AMERICA,                                                    Clerk


                                                 Plaintiff-Appellee

v.

ELI TREVINO MUNGIA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 5:09-CV-97
                              USDC No. 5:95-CR-17-1


Before DENNIS, HAYNES, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Eli Trevino Mungia, federal prisoner # 26371-077, filed a Federal Rule
of Civil Procedure 60(b)(4) motion filed in his criminal proceedings, in which
he argued that the judgment denying his 28 U.S.C. § 2255 motion was void
based upon the ineffective assistance of his federal habeas counsel.                             The
district court denied his Rule 60(b) motion and denied him a certificate of




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11354    Document: 00515101497      Page: 2   Date Filed: 09/03/2019


                                  No. 18-11354

appealability (COA). Mungia moves for a COA and for leave to proceed in
forma pauperis (IFP) on appeal.
      To the extent that Mungia challenges the district court’s denial of his
Rule 60(b) motion in the context of his criminal proceedings, he is appealing
from a “meaningless, unauthorized” motion that the district court lacked
jurisdiction to consider. United States v. Early, 27 F.3d 140, 141-42 (5th Cir.
1994).   Because an appeal on this ground lacks arguable merit, it is
DISMISSED, see 5TH CIR. R. 42.2, and a COA is DENIED as unnecessary, see
28 U.S.C. § 2253(c)(1)(B).
      To the extent that the district court’s denial of a COA implicates
Mungia’s prior civil postconviction proceedings and Mungia seeks a COA to
appeal the district court’s denial of his Rule 60(b) motion in that context, he
has not made the requisite showing for a COA. See Miller-El v. Cockrell, 537
U.S. 322, 327 (2003); see also Gonzalez v. Crosby, 545 U.S. 524, 531-32 & n.5
(2005); 28 U.S.C. § 2244(b)(1). Accordingly, a COA is DENIED. Mungia’s
motion for leave to proceed IFP on appeal is also DENIED.
      Mungia has previously been warned that frivolous, repetitive, or
otherwise abusive filings would invite the imposition of sanctions. See United
States v. Mungia, No. 18-10004 (5th Cir. Dec. 10, 2018) (unpublished); In re
Mungia, No. 16-10307 (5th Cir. June 21, 2016) (unpublished). Mungia is again
WARNED that the continued filing of frivolous, repetitive, or otherwise
abusive attempts to challenge his convictions and sentences in this court or
any court subject to this court’s jurisdiction will invite the imposition of
sanctions, including dismissal, monetary sanctions, and possibly denial of
access to the judicial system.




                                       2